Rice, J.
— Hearsay, as a general rule, is not evidence. To this rule, however, there are exceptions, under which to prevent an entire failure of justice ; and when no better evidence can be supposed to exist, it is admitted. Crouch v. Eveleth, 15 Mass. 305. But when, from the nature of the testimony offered, it is manifest that better evidence exists and is accessible, it is not admissible. Jackson v. Esty, 5 Cow. 319. It was held by this Court, in Morton v. Barrett, 19 Maine, 109, that the certificate of a consul of the death of an individual abroad, is not evidence of that fact. The letter of the postmaster at Niagara falls, if it had been introduced, would have shown the existence of better accessible evidence of the death of Gould, and was, even if proved genuine, not more satisfactory than a consular certificate. But the letter itself was not introduced. Proof of its contents was still more remote, uncertain and inconclusive.
The newspaper paragraph was hearsay upon hearsay, and although both were introduced as inducement, they were calculated to influence the jury upon a point, to prove which they were not admissible. Exceptions sustained

and new trial granted.